1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                ***
9     JESUS OMAR BENITEZ,                             Case No. 3:19-cv-00180-LRH-CBC
10                                      Petitioner,
             v.                                       ORDER
11

12    ISIDRO BACA, et al.,
13                                  Respondents.
14

15          On April 15, 2019, the court entered an order denying petitioner=s motion to
16   proceed in forma pauperis but allowing him thirty days within which to pay the $5.00
17   filing fee for this habeas corpus action. ECF No. 4. Petitioner has not complied with the
18   court=s order within the allotted time, so the court will dismiss this action. Reasonable
19   jurists would not find the court=s conclusion to be debatable or wrong, so the court will
20   not issue a certificate of appealability.
21          IT IS THEREFORE ORDERED that this action is dismissed without prejudice for
22   petitioner=s failure to comply with the court=s order. The Clerk of the Court shall enter
23   judgment accordingly.
24          IT IS FURTHER ORDERED that no certificate of appealability shall issue.
25          IT IS FURTHER ORDERED that the Clerk shall add Aaron D. Ford, Attorney
26   General for the State of Nevada, as counsel for respondents.
27   ///
28   ///
1          IT IS FURTHER ORDERED that the Clerk shall electronically serve upon

2    respondents a copy of this order. No response is necessary.

3          DATED this 30th day of May, 2019.

4

5
                                                   LARRY R. HICKS
6                                                  UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                               2
28
